       Case 3:20-cv-00106-DPM-BD Document 7 Filed 04/20/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JAMES DILLARD,
ADC #11682                                                                  PLAINTIFF

V.                         CASE NO. 3:20-CV-106-DPM-BD

BRENT COX, et al.                                                        DEFENDANTS

                                        ORDER

      Plaintiff James Dillard, an Arkansas Division of Correction inmate, filed this

lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Doc. No. 2) Because Mr.

Dillard’s original complaint was deficient, the Court directed him to file an amended

complaint, and he has done so. (Doc. No. 6)

      For screening purposes, Mr. Dillard has stated excessive-force claims against

Defendants Harris and West, and deliberate-indifference claims against Defendants Cox,

Hubble, West, Johnson, Glen, and Trowbridge. Accordingly, service is now appropriate.

      The Clerk of Court is directed to prepare summonses for the Defendants. The

Marshal is directed to serve the Defendants with copies of the complaint and the amended

complaint, with any attachments (Doc. Nos. 2, 6), and summonses, without requiring

prepayment of fees and costs or security. Service for all Defendants should be effected

through the Greene County Detention Center, 1809 North Rockingchair Road,

Paragrould, Arkansas 72450.

      The Court will address Mr. Dillard’s remaining claims in a separate

Recommendation.
Case 3:20-cv-00106-DPM-BD Document 7 Filed 04/20/20 Page 2 of 2



IT IS SO ORDERED, this 20th day of April, 2020.


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                  2
